Exhibit 10.63

 

CERTIFICATE OF DESIGNATIONS,

 

PREFERENCES AND RIGHTS OF

 

SERIES F-1 CONVERTIBLE PREFERRED STOCK

 

OF

 

VCAMPUS CORPORATION

 

I.              Creation of Series F-1 Convertible Preferred Stock.

 

The undersigned officer of VCampus Corporation, a Delaware corporation (the
“Corporation”), pursuant to the provisions of Section 151 of the General
Corporation Law of the State of Delaware, do hereby make this Certificate of
Designations, Preferences and Rights (the “Series F-1 Certificate of
Designations”) and do hereby state and certify that pursuant to the authority
expressly vested in the Board of Directors of the Corporation by the Certificate
of Incorporation, as amended, the Board of Directors duly adopted the following
resolutions:

 

RESOLVED, that, pursuant to the Certificate of Incorporation, as amended, of the
Corporation (the “Amended Certificate of Incorporation”), which authorizes
10,000,000 shares of undesignated preferred stock, par value $0.01 per share, of
which (A) 1,000,000 shares are designated Series C Convertible Preferred Stock,
par value $0.01 per share (the “Series C Preferred Stock”) 623,339 of which are
presently issued and outstanding, (B) 1,200,000 shares are designated Series D
Convertible Preferred Stock, par value $0.01 per share (the “Series D Preferred
Stock”), 1,013,809 of which are issued and outstanding, (C) 3,000,000 shares are
designated Series E Convertible Preferred Stock, par value $0.01 per share (the
“Series E Preferred Stock), 550,045 of which are issued and outstanding, and (D)
3,000,000 shares are designated Series F Convertible Preferred Stock, par value
$0.01 per share (the “Series F Preferred Stock”), 2,642,836 of which are issued
and outstanding, the Board of Directors is authorized, within the limitations
and restrictions stated in the Amended Certificate of Incorporation, to fix by
resolution or resolutions the designation of each series of preferred stock and
the powers, preferences and relative participating, optional, or other special
rights, and qualifications, limitations, and restrictions thereof; and

 

RESOLVED, that the Corporation hereby fixes the designations and preferences and
relative, participating, optional, and other special rights, and qualifications,
limitations, and restrictions of the preferred stock consisting of One Million
Four Hundred Fifty-Eight Thousand Four Hundred and Thirteen (1,458,413) shares
to be designated Series F-1 Convertible Preferred Stock, par value $0.01 per
share (the “Series F-1 Preferred Stock”); and

 

RESOLVED, that the Series F-1 Preferred Stock is hereby authorized on the terms
and with the provisions herein set forth:

 

--------------------------------------------------------------------------------


 

II.            Provisions Relating to the Preferred Stock.

 

1.             Rank.  The Series F-1 Preferred Stock shall, with respect to
dividend rights and with respect to rights upon liquidation, winding up or
dissolution, rank pari passu to the Series C Preferred Stock, the Series D
Preferred Stock, the Series E Preferred Stock and the Series F Preferred Stock
and senior and prior in right to (a) each class of Common Stock of the
Corporation, (b) any series of preferred stock hereafter created (except as may
otherwise be consented to by holders of a majority of the Series F-1 Preferred
Stock) and (c) any other equity interests (including, without limitation,
warrants, stock appreciation rights, phantom stock rights, profit participation
rights in debt instruments or other rights with equity features, calls or
options exercisable for or convertible into such capital stock or equity
interests) in the Corporation that by its terms rank junior to the Series F-1
Preferred Stock (all of such classes or series of capital stock and other equity
interests, including, without limitation, all classes of Common Stock of the
Corporation, are collectively referred to as “Junior Securities”).

 

2.             Dividends.  (a) The holders of Series F-1 Preferred Stock shall
be entitled to receive, when, as and if declared by the Board of Directors out
of funds legally available for the purpose, dividends payable either in cash, in
property or in shares of capital stock.

 

(b)           So long as any shares of Series F-1 Preferred Stock are
outstanding, the Corporation will not declare, pay or set apart for payment any
dividends (except dividends payable on the existing classes of Preferred Stock
or dividends payable in Common Stock of the Corporation) or make any other
distribution on or redeem, purchase or otherwise acquire any Junior Securities
and will not permit any Subsidiary or other Affiliate (using funds of the
Corporation or any Subsidiary) to redeem, purchase or otherwise acquire for
value, any Junior Securities.  Notwithstanding the foregoing provisions of this
Section 2(b), the Corporation or any Subsidiary may (i) make payments in respect
of fractional shares of Junior Securities and (ii) repurchase, redeem or
otherwise acquire for value any Junior Securities from any employee or former
employee of the Corporation or any Subsidiary in connection with the termination
of employment by the Corporation or any Subsidiary or by such employee or former
employee, whether by reason of death, disability, retirement or otherwise.

 

3.             Liquidation.  Upon a change in control pursuant to which the
stockholders of the Corporation immediately prior to such change in control
possess a minority of the voting power of the acquiring entity immediately
following such change in control, liquidation, dissolution or winding up of the
affairs of the Corporation, whether voluntary or involuntary (a “Liquidation
Event”), the holders of the Series F-1 Preferred Stock shall be entitled, pari
passu with the Liquidation Preference payable to the holders of the Series C, D,
E and F Preferred Stock (respectively, the “Series C Liquidation Preference,”
the “Series D Liquidation Preference,” the “Series E Liquidation Preference” and
the “Series F Liquidation Preference”), before any assets of the Corporation
shall be distributed among or paid over to the holders of Junior Securities, to
receive from the assets of the Corporation available for distribution to
stockholders, an amount per share equal to $0.35 as adjusted to reflect any and
all subdivisions (by stock split, stock dividend or otherwise) or combinations
or consolidations (by reclassification or otherwise) of the Series F-1 Preferred
Stock occurring after the Issue Date, plus all declared but unpaid dividends
(the “Series F-1 Liquidation Preference”).  If the assets of the Corporation
legally available for distribution shall be insufficient to permit the payment
in

 

2

--------------------------------------------------------------------------------


 

full to the holders of the Series C, D, E, F and F-1 Preferred Stock of their
respective Liquidation Preferences, then the entire assets of the Corporation
legally available for distribution shall be distributed ratably in accordance
with the Series C, D, E, F and F-1 Liquidation Preferences among such holders. 
For purposes of this Section 3, a Liquidation Event shall be deemed to be
occasioned by, and to include, (i) the Corporation’s sale of all or
substantially all of its assets or capital stock or (ii) any transaction or
series or related transactions (including, without limitation, any
reorganization, merger or consolidation) that will result in the holders of the
outstanding voting equity securities of the Corporation immediately prior to
such transaction or series of related transactions holding securities
representing less than forty percent (40%) of the voting power of the surviving
entity immediately following such transaction or series of related transactions.

 

4.             Voting.  (a) Except as otherwise provided by law or by subsection
4(b), the holders of the Series F-1 Preferred Stock shall be entitled to vote on
all matters submitted to the stockholders for a vote together with the holders
of the Common Stock voting together as a single class, with each holder of
Common Stock entitled to one vote for each share of Common Stock held by such
holder and each holder of Series F-1 Preferred Stock entitled to one vote for
each share of Series F-1 Preferred Stock held by such holder on the record date
relating to the matter being voted on.

 

(b)           The holders of the Series F-1 Preferred Stock shall vote as a
separate class on the creation of any new series of preferred stock or the
issuance of additional shares of capital stock of the Corporation that ranks
senior to or on a parity with the Series F-1 Preferred Stock.

 

5.             Conversion of Series F-1 Preferred Stock into Common Stock.

 

(a)           Conversion Procedure.

 

(i)            Notwithstanding any other provision herein, the Corporation shall
not be obligated to issue any shares of Common Stock upon conversion of the
Series F-1 Preferred Stock if and to the extent the issuance of such shares of
Common Stock would exceed the number of shares (the “Exchange Cap”) then
permitted to be issued without violation of the rules or regulations of the
Principal Market, except that such limitation shall not apply in the event that
the Corporation obtains the approval of its stockholders as required by
applicable rules and regulations of the Principal Market for issuances of Common
Stock in excess of the Exchange Cap.  If and to the extent the Exchange Cap
applies, no original purchaser of Series F-1 Preferred Stock shall be issued,
upon conversion of Series F-1 Preferred Stock, shares of Common Stock in an
amount greater than the product of (x) the Exchange Cap amount multiplied by (y)
a fraction, the numerator of which is the number of shares of Series F-1
Preferred Stock originally issued to such Investor and the denominator of which
is the aggregate amount of all the Series F Preferred Stock and Series F-1
Preferred Stock issued to the original purchasers of such securities (the “Cap
Allocation Amount”).  In the event that any original holder of Series F-1
Preferred Stock shall sell or otherwise transfer any of such holder’s Series F-1
Preferred Stock, the transferee shall be allocated a pro rata portion of such
holder’s Cap Allocation Amount.  In the event that a requested conversion would
violate the aforementioned rules, the Corporation agrees to undertake best
efforts to obtain such approval within 180 days of such request for conversion.

 

3

--------------------------------------------------------------------------------


 

(ii)           Subject to subsection (i) above, at any time, any holder of
Series F-1 Preferred Stock may convert all or any portion of the Series F-1
Preferred Stock held by such holder into a number of shares of Conversion Stock
(as defined in Section 6) computed by multiplying the number of shares to be
converted by the purchase price thereof and dividing the result by the
Conversion Price (as defined in subsection 5(b)) then in effect.

 

(iii)          Each conversion of Series F-1 Preferred Stock shall be deemed to
have been effected as of the close of business on the date on which notice of
election of such conversion is delivered to the Corporation by such holder. 
Until the certificates representing the shares of Series F-1 Preferred Stock
which are being converted have been surrendered and new certificates
representing shares of the Conversion Stock shall have been issued by the
Corporation, such certificate(s) evidencing the shares of Series F-1 Preferred
Stock being converted shall be evidence of the issuance of such shares of
Conversion Stock.  At such time as such conversion has been effected, the rights
of the holder of such Series F-1 Preferred Stock as such holder shall cease and
the Person or Persons in whose name or names any certificate or certificates for
shares of Conversion Stock are to be issued upon such conversion shall be deemed
to have become the holder or holders of record of the shares of Conversion Stock
represented thereby.

 

(iv)          Notwithstanding any other provision hereof, if a conversion of
shares is to be made in connection with a Public Offering (as defined in Section
6), the conversion of such shares may, at the election of the holder thereof, be
conditioned upon the consummation of the Public Offering, in which case such
conversion shall not be deemed to be effective until the consummation of the
Public Offering.

 

(v)           As soon as practicable after a conversion has been effected in
accordance with clause (ii) above, the Corporation shall deliver to the
converting holder:  (A) a certificate or certificates representing, in the
aggregate, the number of shares of Conversion Stock issuable by reason of such
conversion, in the name or names and in such denomination or denominations as
the converting holder has specified; and (B) a certificate representing any
shares which were represented by the certificate or certificates delivered to
the Corporation in connection with such conversion but which were not converted.

 

(vi)          The issuance of certificates for shares of Conversion Stock upon
conversion of Series F-1 Preferred Stock shall be made without charge to the
holders of such Series F-1 Preferred Stock for any issuance tax in respect
thereof or other cost incurred by the Corporation in connection with such
conversion and the related issuance of shares of Conversion Stock, except for
any transfer or similar tax payable as a result of issuance of a certificate to
other than the registered holder of the shares being converted.  Upon conversion
of any shares of Series F-1 Preferred Stock, the Corporation shall use its best
efforts to take all such actions as are necessary in order to insure that the
Conversion Stock issuable with respect to such conversion shall be validly
issued, fully paid and nonassessable.

 

(vii)         The Corporation shall not close its books against the transfer of
Series F-1 Preferred Stock or of Conversion Stock issued or issuable upon
conversion of Series F-1 Preferred Stock in any manner which interferes with the
timely conversion of Series F-1 Preferred Stock.  The Corporation shall assist
and cooperate with any holder of shares of Series

 

4

--------------------------------------------------------------------------------


 

F-1 Preferred Stock required to make any governmental filings or obtain any
governmental approval prior to or in connection with any conversion of shares
hereunder (including, without limitation, making any filings reasonably required
to be made by the Corporation).

 

(viii)  No fractional shares of Conversion Stock or scrip representing
fractional shares shall be issued upon conversion of shares of Series F-1
Preferred Stock.  If more than one share of Series F-1 Preferred Stock shall be
surrendered for conversion at one time by the same record holder, the number of
full shares of Conversion Stock issuable upon the conversion thereof shall be
computed on the basis of the aggregate number of shares of Series F-1 Preferred
Stock so surrendered by such record holder.  Instead of any fractional share of
Conversion Stock otherwise issuable upon conversion of any shares of the Series
F-1 Preferred Stock, the Corporation shall pay a cash adjustment in respect of
such fraction in an amount equal to the same fraction of current per share fair
market value of the Conversion Stock as determined in good faith by the Board of
Directors on such basis as it considers appropriate.

 

(ix)  The Corporation shall use its best efforts at all times to reserve and
keep available out of its authorized but unissued shares of Conversion Stock,
solely for the purpose of issuance upon the conversion of the Series F-1
Preferred Stock, such number of shares of Conversion Stock as are issuable upon
the conversion of all outstanding Series F-1 Preferred Stock.  All shares of
Conversion Stock which are so issuable shall, when issued, be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens and charges,
other than those created or agreed to by the holder.  The Corporation shall use
its best efforts to take all such actions as may be necessary to assure that all
such shares of Conversion Stock may be so issued without violation of any
applicable law or governmental regulation or any requirements of any domestic
securities exchange upon which shares of Conversion Stock may be listed (except
for official notice of issuance which shall be immediately delivered by the
Corporation upon each such issuance).

 

(b)           Conversion Price.

 

(i)            “Conversion Price” for the Series F-1 Preferred Stock shall
initially mean the Initial Conversion Price described in this Section 5, as the
same may be subsequently adjusted from time to time in accordance with this
Section 5.

 

(ii)           The “Initial Conversion Price” shall be $0.35.

 

(c)           Subdivision or Combination of Common Stock.  If the Corporation at
any time subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, or if the Corporation at any time combines (by reverse
stock split or otherwise) one or more classes of its outstanding shares of
Common Stock into a smaller number of shares, the applicable Conversion Price in
effect immediately prior to such subdivision or combination shall be
proportionately adjusted.

 

(d)           Consolidation, Merger or Sale for Assets.  Any consolidation,
merger, sale of all or substantially all of the Corporation’s assets to another
Person or other transaction which is effected in such a manner that holders of
Common Stock are entitled to receive (either directly

 

5

--------------------------------------------------------------------------------


 

or upon subsequent liquidation) assets other than Conversion Stock (“Assets”)
with respect to or in exchange for Common Stock is referred to herein as a
“Fundamental Change.” Prior to the consummation of any Fundamental Change, the
Corporation shall make appropriate provisions to insure that each of the holders
of Series F-1 Preferred Stock shall thereafter have the right to acquire and
receive, in lieu of or in addition to (as the case may be) the shares of
Conversion Stock immediately theretofore acquirable and receivable upon the
conversion of such holder’s Series F-1 Preferred Stock, such Assets as such
holder would have received in connection with such Fundamental Change if such
holder had converted its Series F-1 Preferred Stock into Conversion Stock
immediately prior to such Fundamental Change.  The Corporation shall not effect
any Fundamental Change, consolidation, merger or sale unless prior to the
consummation thereof, the successor corporation (if other than the Corporation)
resulting from consolidation or merger or the corporation purchasing such assets
assumes by written instrument the obligation to deliver to each such holder such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, such holder may be entitled to acquire.

 

(e)           Issuances at Less Than the Conversion Price.  Upon the issuance or
sale by the Corporation of:

 

(i)            Common Stock for a consideration per share less than any
Conversion Price in effect immediately prior to the time of such issue or sale;
or

 

(ii)           any Stock Purchase Rights (as defined below) where the
consideration per share for which shares of Common Stock may at any time
thereafter be issuable upon exercise thereof (or, in the case of Stock Purchase
Rights exercisable for the purchase of Convertible Securities (as defined
below), upon the subsequent conversion or exchange of such Convertible
Securities) shall be less than any Conversion Price in effect immediately prior
to the time of the issue or sale of such Stock Purchase Rights; or

 

(iii)          any Convertible Securities where the consideration per share for
which shares of Common Stock may at any time thereafter be issuable pursuant to
the terms of such Convertible Securities shall be less than any Conversion Price
in effect immediately prior to the time of the issue or sale of such Convertible
Securities;

 

other than an issuance of Common Stock pursuant to Sections 5(c) or 5(f) hereof
(any such issuance shall be referred to hereinafter as a “Dilutive Issuance”),
then forthwith upon such issue or sale, such applicable Conversion Price shall
be reduced to the per share selling price in the Dilutive Issuance.

 

Notwithstanding the foregoing, no Conversion Price shall at such time be reduced
if such reduction would be an amount less than $.01, but any such amount shall
be carried forward and deduction with respect thereto made at the time of and
together with any subsequent reduction that, together with such amount and any
other amount or amounts so carried forward, shall aggregate $.01 or more.

 

For purposes of this Section 5(e), the following provisions will be applicable:

 

6

--------------------------------------------------------------------------------


 

“Convertible Securities” shall mean evidences of indebtedness, shares of stock
or other securities that are convertible into or exchangeable for, with or
without payment of additional consideration, shares of Common Stock.

 

“Stock Purchase Rights” shall mean any warrants, options or other rights to
subscribe for, purchase or otherwise acquire any shares of Common Stock or any
Convertible Securities.

 

Convertible Securities and Stock Purchase Rights shall be deemed outstanding and
issued or sold at the time of such issue or sale.

 

Determination of Consideration.  The “consideration actually received” by the
Corporation for the issuance, sale, grant or assumption of shares of Common
Stock, Stock Purchase Rights or Convertible Securities, irrespective of the
accounting treatment of such consideration, shall be valued as follows:

 

(i)                            Cash Payment.  In the case of cash, the net
amount received by the Corporation after deduction of any accrued interest or
dividends and before deducting any expenses paid or incurred and any
underwriting commissions or concessions paid or allowed by the Corporation in
connection with such issue or sale;

 

(ii)                           Noncash Payment.  In the case of consideration
other than cash, the value of such consideration, which shall not include the
value of any Convertible Securities being converted or exchanged, as determined
by the Board of Directors in good faith, after deducting any accrued interest or
dividends; and

 

(iii)                          Stock Purchase Rights and Convertible
Securities.  The total consideration, if any, received by the Corporation as
consideration for the issuance of the Stock Purchase Rights or the Convertible
Securities, as the case ma  y be, plus the minimum aggregate amount of
additional consideration, if any, payable to the Corporation upon the exercise
of such Stock Purchase Rights or upon the conversion or exchange of such
Convertible Securities, as the case may be, in each case after deducting any
accrued interest or dividends.

 

Readjustment of Conversion Price.  In the event of any change in (i) the
consideration, if any, payable upon exercise of any Stock Purchase Rights or
upon the conversion or exchange of any Convertible Securities, or (ii) the rate
at which any Convertible Securities are convertible into or exchangeable for
shares of Common Stock, the applicable Conversion Price as computed upon the
original issue thereof shall forthwith be readjusted to the Conversion Price
that would have been in effect at such time had such Stock Purchase Rights or
Convertible Securities provided for such changed purchase price, consideration
or conversion rate, as the case may be, at the time initially granted, issued or
sold.  On the expiration of any Stock Purchase Rights not exercised or of any
right to convert or exchange under any Convertible Securities not exercised, the
applicable Conversion Price then in effect shall forthwith be increased to the
Conversion Price that would have been in effect at the time of such expiration
had such Stock Purchase Rights or Convertible Securities never been issued.  No
readjustment of the Conversion Price pursuant to this paragraph shall (i)
increase the

 

7

--------------------------------------------------------------------------------


 

applicable Conversion Price by an amount in excess of the adjustment originally
made to the Conversion Price in respect of the issue, sale or grant of the
applicable Stock Purchase Rights or Convertible Securities, or (ii) require any
adjustment to the amount paid or number of shares of Common Stock received by
any holder of Series F-1 Preferred Stock upon any conversion of any share of
Series F-1 Preferred Stock prior to the date upon which such readjustment to the
Conversion Price shall occur.

 

(f)            Exclusions.  Anything herein to the contrary notwithstanding, the
Corporation shall not be required to make any adjustment of any Conversion Price
of the Series F-1 Preferred Stock in the case of (i) the issuance or sale of
options, or the shares of stock issuable upon exercise of such options, to
directors, officers, employees or consultants of the Corporation pursuant to
stock options or stock purchase plans or agreements, whether “qualified” for tax
purposes or not, pursuant to plans or arrangements approved by the Board of
Directors, (ii) the issuance of Common Stock upon conversion of shares of
existing classes of Preferred Stock (including the Series F-1 Preferred Stock)
or exercise of any warrants or conversion of any convertible notes offered, sold
or issued prior to or connection with the same transaction as the Series F
Preferred Stock or the Series F-1 Preferred Stock, and (iii) securities issued
in consideration for the acquisition whether by merger or otherwise by the
Corporation of all or substantially of the capital stock or assets of any other
entity or business organization, provided such issuance is approved by holders
of a majority of the Series F-1 Preferred Stock.  The issuances or sales
described in the preceding clauses (i), (ii) and (iii) shall be ignored for
purposes of calculating any adjustment to any Conversion Price.

 

(g)           Certain Events.  If an event not specifically enumerated in this
Section 5 occurs which has substantially the same economic effect on the Series
F-1 Preferred Stock as those specifically enumerated shall occur, then this
Section 5 shall be construed liberally, mutatis mutandis, in order to give the
Series F-1 Preferred Stock the benefit of the protections provided under this
Section 5.  The Corporation’s Board of Directors shall make an appropriate
adjustment in the applicable Conversion Price so as to protect the rights of the
holders of Series F-1 Preferred Stock.

 

(h)           Notices.

 

(i)            Promptly upon any adjustment of the applicable Conversion Price,
the Corporation shall give written notice thereof to all holders of Series F-1
Preferred Stock, setting forth in reasonable detail and certifying the
calculation of such adjustment.

 

(ii)           The Corporation shall give written notice to all holders of
Series F-1 Preferred Stock at least 10 days prior to the date on which the
Corporation closes its books or takes a record (A) with respect to any dividend
or distribution upon Common Stock, (B) with respect to any pro rata subscription
offer to holders of Common Stock, or (C) for determining rights to vote with
respect to any Fundamental Change, dissolution or liquidation.

 

(iii)  The Corporation shall give written notice to the holders of Series F-1
Preferred Stock at least twenty (20) days prior to the date on which any
Fundamental Change shall take place, which notice may be one and the same as
that required by (ii) above.

 

8

--------------------------------------------------------------------------------


 

(i)            Automatic Conversion.  Each share of Series F-1 Preferred Stock
shall automatically be converted into shares of Common Stock at the then
applicable Conversion Price (or upon such other terms as holders of 75% or more
of the shares of Series F-1 Preferred Stock may agree) upon the written consent
of the holders of 75% or more of the shares of Series F-1 Preferred Stock.

 

6.             Definitions.  The following terms have the meanings specified
below:

 

(a)           Affiliate.  The term “Affiliate” shall mean (i) any Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with the Corporation (or other specified Person), (ii) any Person
who is a beneficial owner of at least 10% of the then outstanding voting capital
stock (or options, warrants or other securities which, after giving effect to
the exercise thereof, would entitle the holder thereof to hold at least 10% of
the then outstanding voting capital stock) of the Corporation (or other
Specified Person), (iii) any director or executive officer of the Corporation
(or other Specified Person) or Person of which the Corporation (or other
Specified Person) shall, directly or indirectly, either beneficially or of
record, own at least 10% of the then outstanding equity securities of such
Person, and (iv) in the case of Persons specified above who are individuals,
Family Members of such Person; provided, however, that no holder of Preferred
Stock nor any of their designated members of the Board of Directors shall be an
Affiliate of the Corporation for purposes hereof.

 

(b)           Board of Directors.  The term “Board of Directors” shall mean the
Board of Directors of the Corporation.

 

(c)           Conversion Stock.  The term “Conversion Stock” shall mean the
shares of Common Stock issuable upon conversion of shares of Series F-1
Preferred Stock; provided that if there is a change such that the securities
issuable upon conversion of the Series F-1 Preferred Stock are issued by an
entity other than the Corporation or there is a change in the class of
securities so issuable, then the term “Conversion Stock” shall mean shares of
the security issuable upon conversion of the Series F-1 Preferred Stock if such
security is issuable in shares, or shall mean the smallest unit in which such
security is issuable if such security is not issuable in shares.

 

(d)           Family Members.  The term “Family Members” shall mean, as applied
to any individual, any spouse, child, grandchild, parent, brother or sister
thereof or any spouse of any of the foregoing, and each trust created for the
benefit of one or more of such Persons (other than any trust administered by an
independent trustee) and each custodian of property of one or more such Persons.

 

(e)           Issue Date.  The term “Issue Date” shall mean the date on which
the Corporation first issues a share of Series F-1 Preferred Stock.

 

(f)            Person.  The term “Person” shall mean an individual, corporation,
partnership, limited liability company, association, trust, joint venture or
unincorporated organization or any government, governmental department or any
agency or political subdivision thereof.

 

9

--------------------------------------------------------------------------------


 

(g)           “Principal Market” means the American Stock Exchange, the New York
Stock Exchange, the Nasdaq National Market, or the Nasdaq Smallcap Market,
whichever is at the applicable time the principal trading exchange or market for
the Common Stock, based upon share volume.

 

(h)           Public Offering.  The term “Public Offering” shall mean any
offering by the Corporation of its equity securities to the public pursuant to
an effective registration statement under the Securities Act or any comparable
statement under any similar federal statute then in force, other than an
offering in connection with an employee benefit plan.

 

(i)            Securities Act.  The term “Securities Act” shall mean the
Securities Act of 1933, as amended, or any successor federal statute, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder, all as the same shall be in effect from time to time.

 

(j)            Subsidiary.  The term “Subsidiary” shall mean any Person of which
the Corporation shall at the time own, directly or indirectly through another
Subsidiary, 50% or more of the outstanding voting capital stock (or other shares
of beneficial interest with voting rights), or which the Corporation shall
otherwise control.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, VCampus Corporation has caused this certificate to be signed
by its duly authorized officer as of the 28th day of March 2002.

 

 

VCAMPUS CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

11

--------------------------------------------------------------------------------